United States Court of Appeals
                        For the First Circuit


Nos. 07-2615, 07-2616

              MASSACHUSETTS EYE AND EAR INFIRMARY,

   Plaintiff/Counterclaim Defendant-Appellee/Cross-Appellant,

                                  v.

                     QLT PHOTOTHERAPEUTICS, INC.,

                              Defendant.


                              QLT, INC.,

        Counterclaim Plaintiff, Appellant/Cross-Appellee,

                                  v.

               MASSACHUSETTS EYE AND EAR INFIRMARY;
       EVANGELOS S. GRAGOUDAS, M.D.; JOAN W. MILLER, M.D.,

      Counterclaim Defendants, Appellees/Cross-Appellants.


                             ERRATA SHEET

     The opinion of this Court issued on January 12, 2009 is
amended as follows:

On p. 9, line 17:    the "a" between "with" and some" should be
deleted.

On p. 55, line 16:    insert the word "is" between "motion" and "to
dispose."